Main and Yesawich, Jr., JJ.,
concur in the following memorandum by Yesawich, Jr., J. Yesawich, Jr., J. (concurring). Although reliance on People v *902Ponder (54 NY2d 160) appears to us misplaced, as the facts there were markedly different, our paramount disagreement is with the majority’s conclusion that defendant lacked “standing” to challenge the warrantless entry into his bedroom. We are of a contrary mind for there is evidence suggesting that in these commonly shared premises defendant had carved out for himself an enclave, a bedroom he alone occupied and over which he had exclusive control, where he could reasonably expect to be secure against invasions of his privacy (cf. People v Cosme, 48 NY2d 286, 293, n 2; see People v Wood, 31 NY2d 975). Because the evidence on this issue is open to different interpretations, we prefer to rest our affirmance on the principle that the suppression court’s finding that Ms. Dawson, one of the three co-occupants, had authority to invite the officers into defendant’s bedroom, must be honored, since it cannot be said that this finding is factually insupportable.